FILED
                               NOT FOR PUBLICATION                            OCT 2 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


JAIME GUTIERREZ-DELREAL, a.k.a.                    No. 12-71698
Jaime Gutierrez, a.k.a. Jaime Delreal,
                                                   Agency No. A088-737-018
                Petitioner,

  v.                                               MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

          Jaime Gutierrez-Delreal, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his claim for humanitarian asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Ayala v. Holder, 640 F.3d 1095, 1097 (9th

Cir. 2011) (per curiam). We deny the petition for review.

      Gutierrez-Delreal does not challenge the agency’s determination that his

application for asylum was time-barred. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a

party’s opening brief are waived). Thus, we deny the petition as to Gutierrez-

Delreal’s asylum claim.

      Further, Gutierrez-Delreal has not challenged the agency’s determination

that he failed to establish that a protected ground was or would be at least one

central reason for the harm he fears. See id. Because the BIA’s nexus

determination is dispositive of Gutierrez-Delreal’s humanitarian asylum and

withholding of removal claims, we deny the petition as to these claims.

      Finally, substantial evidence supports the denial of CAT relief because

Gutierrez-Delreal failed to establish that it is more likely than not he will be

tortured by or with the consent or acquiescence of the government of Mexico if he

is returned. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED.




                                           2                                       12-71698